Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Shea (Reg. No. 34,725) on 7/6/2022.

The application has been amended as follows: 

Listing of Claims
Claim 6 (Currently Amended):	A display system comprising: 
a main body on which a display panel is mounted; 
a power supply device including a wired power supply module providing power to the main body in a wired manner and a wireless power supply module providing power to the main body in a wireless manner; 
a first connector formed on the power supply device; 
a second connector formed on the main body; 
a detector for detecting whether the first connector of the power supply device is connected to the second connector of the main body through a cable; 
an AC/DC port flow control (PFC) receiving power from an external power source through a power cable and selectively supplying power to the wired power supply module or the wireless power supply module; and 
a processor configured to: 
control the wireless power supply module to supply power to the main body in the wireless manner and the wired power supply module to stop supplying power to the main body in the wired manner, in a state in which the first connector and the second connector are disconnected by the cable; 
control the wired power supply module to supply power to the main body in the wired manner and the wireless power supply module to stop supplying power to the main body in the wireless manner, in a state in which the first connector and the second connector are connected by the cable, and 
wherein the processor is configured to: 
based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, control the display panel to display a UI informing that a power source is not connected or a UI guiding connection to a power source, 
wherein the power supply device comprises an auxiliary display formed on one surface of the power supply device, and the auxiliary display is configured to: 
based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, display a warning icon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186